*151—Decree, Surrogate’s Court, Bronx County (Lee Holzman, S.), entered February 11, 1997, which, to the extent appealed from as limited by respondent-appellant’s brief, after a nonjury trial, ordered the decedent’s estate to pay petitioner Minnie Rimland the principal sum of $92,639.99, unanimously affirmed, without costs.
As the Surrogate found after a trial of the matter, there is no evidence to establish that the Q-TIP trust created by decedent husband for petitioner wife is susceptible of being treated as a substitute for the life insurance policy decedent was required by prenuptial agreement to maintain for petitioner’s benefit but which he allowed to lapse. Accordingly, it was proper to enforce the prenuptial contract against the decedent’s estate to the extent of awarding petitioner the face value of the lapsed policy. Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Williams, JJ.